Exhibit 5.1 May 20, 2010 Stepp Law Corporation 15707 Rockfield Blvd. Suite 101 Irvine, California 92618 Telephone: 949.660.9700 Facsimile: 949.660.9010 Tatra Resources Ltd. Pobrezni 95/74 Prague, Czech Republic 18700 Attention:Randy White Re: Tatra Resources Ltd., a Nevada corporation Dear Mr. White: Tatra Resources Ltd., a Nevada corporation (the “Company”), has asked us to provide our opinion regarding the legality of the sale of as many as 2,500,000 shares of the Company’s $.001 par value common stock in connection with the registration of those shares pursuant to the Securities Act of 1933 (the “Securities Act”) for sale by the Company (the “Registered Shares”), as described below.A registration statement on Form S-1 has been prepared by the Company and will be filed with the Securities and Exchange Commission (the “Commission”) on or about May 20, 2010 (the “Registration Statement”).A copy of this letter shall be filed with the Registration Statement.The Registered Shares are to be offered for sale to the public by the Company, without the use of any underwriters and at a fixed price. In connection with rendering the opinion specified in this letter, we have examined copies of the Registration Statement and all exhibits thereto.We have, also, examined and relied upon the original, or copies certified to our satisfaction, of (i) the Articles of Incorporation and the Bylaws of the Company, (ii) minutes and records of the corporate proceedings of the Company with respect to the issuance of the Registered Shares and related matters, and (iii) such other agreements and instruments relating to the Company as we deemed necessary or appropriate for purposes of the opinion specified in this letter.For purposes of providing that opinion, we have made such additional investigation and inquires relevant to the transactions contemplated by the Registration Statement as we have deemed necessary, and we have relied, to the extent we deemed reasonable, on certificates and certain other information provided to us by officers of the Company and public officials as to matters of fact of which the maker of such certificate or the person providing such other information had knowledge. 1 Furthermore, for purposes of providing that opinion, we have assumed that the signatures on all documents examined by us are genuine, all documents and corporate books and records submitted to us as originals are accurate and complete, and all documents submitted to us as copies are true, correct and complete copies of the originals thereof. Based on the foregoing, it is our opinion that the Registered Shares (i) have been duly and validly authorized for issuance and (ii), at such time as the Registration Statement is declared effective by the Commission, sold pursuant to the provisions of the Registration Statement, will be validly issued, fully paid, and non-assessable. We confirm that we furnish no opinion with respect to the truth and accuracy or the completeness of the Registration Statement, other than this letter.The opinion specified in this letter is expressly limited to the matters specified in this letter, and we furnish no opinion, express or implied, as to any other matter relating to the Company or its securities.Accordingly, no provision of this letter is intended to, nor shall any such provision, be construed as an opinion concerning any matter not specified in this letter. We consent to the (i) use of this letter as an exhibit to the Registration Statement, (ii) disclosure in the prospectus portion of the Registration Statement of the opinion specified in this letter, and (iii) use of our name in the Registration Statement. In giving the foregoing consent, we do not hereby admit that we are in the category of persons whose consent is required pursuant to Section 7 of the Securities Act, or the rules and regulations of the Commission. The Company is hereby advised, urged, and encouraged to consult with and, if appropriate, retain securities counsel in each jurisdiction outside the United States in which the Registered Shares may be offered and sold regarding compliance with the securities laws of such jurisdiction. Finally, of course, in the event that you have questions or comments regarding this matter, please do not hesitate to contact us. Thank you. Sincerely, STEPP LAW CORPORATION /s/ By:Thomas E. Stepp, Jr. 2
